                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7
                                            HASIM A. MOHAMMED,
                                   8                                                          Case No. 5:19-cv-01540-EJD
                                                          Plaintiff,
                                   9                                                          ORDER GRANTING PLAINTIFF’S
                                                    v.                                        MOTION TO REMAND
                                  10
                                            AMERICAN AIRLINES, INC.,                          Re: Dkt. No. 16
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13        I.   INTRODUCTION
                                  14             Plaintiff Hasim A. Mohammed (“Plaintiff”) initiated this putative class action in state

                                  15   court, alleging violations of California Labor Code sections governing meal and rest breaks,

                                  16   recordkeeping and timeliness of wage payments, and violation of California’s Unfair Competition

                                  17   Law (“UCL”). Compl., Dkt. No. 1-1. Defendant American Airlines, Inc. (“Defendant”) removed

                                  18   the action to this Court on the basis of 28 U.S.C. § 1332(d), as amended by the Class Action

                                  19   Fairness Act of 2005 (“CAFA”). Notice of Removal, Dkt. No. 1. Plaintiff now moves to remand

                                  20   the action, asserting that Defendant has failed to establish the requisite amount in controversy.

                                  21   The Court finds it appropriate to take the motion under submission for decision without oral

                                  22   argument pursuant to Civil Local Rule 7-1(b). For the reasons set forth below, Plaintiff’s motion

                                  23   will be granted.

                                  24       II.   BACKGROUND1

                                  25             On February 19, 2019, Plaintiff initiated this suit in Santa Clara County Superior Court

                                  26
                                  27   1
                                        The Background is a summary of the allegations in the Complaint.
                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                                     1
                                   1   against Defendant and unnamed Doe defendants. Plaintiff resides in California. Compl. ¶ 5.

                                   2   Defendant is a Delaware corporation doing business in California. Id. ¶ 6. The “Relevant Time

                                   3   Period” is defined as beginning four years prior to the filing of the action until judgment is

                                   4   entered. Id. ¶ 11. The Complaint defines an “Hourly Employee Class” of “[a]ll persons employed

                                   5   by Defendants and/or any staffing agencies and/or any other third parties in hourly or non-exempt

                                   6   positions in California during the Relevant Time Period.” Id. There are also four sub-classes: (1)

                                   7   a Meal Period Sub-Class of “[a]ll Hourly Employee Class members who worked in a shift in

                                   8   excess of five hours during the Relevant Time Period”; (2) a Rest Period Sub-Class of “[a]ll

                                   9   Hourly Employee Class members who worked a shift of at least three and one-half (3.5) hours

                                  10   during the Relevant Time Period”; (3) a Wage Statement Penalties Sub-Class of “[a]ll Hourly

                                  11   Employee Class members employed by Defendants in California during the period beginning one

                                  12   year before the filing of this action and ending when final judgment is entered”; and (4) a Waiting
Northern District of California
 United States District Court




                                  13   Time Penalties Sub-Class of “[a]ll Hourly Employee Class members who separated from their

                                  14   employment with Defendants during the period beginning three years before the filing of this

                                  15   action and ending when final judgment is entered.” Id. There is also a UCL Class defined as “All

                                  16   Hourly Employee Class members employed by Defendants in California during the Relevant Time

                                  17   Period.” Id.

                                  18          Plaintiff worked for Defendant as a non-exempt hourly employee from approximately

                                  19   January 17, 2000 through February 28, 2018. Id. ¶ 19. “On many occasions,” Plaintiff and the

                                  20   putative class members were not provided meal periods due to (1) Defendant’s policy of not

                                  21   scheduling each meal period as part of each work shift; (2) chronically understaffing each work

                                  22   shift; (3) imposing so much work that it made it “unlikely” that an employee would be able to take

                                  23   breaks; and (4) no formal written meal period policy that encouraged employees to take meal and

                                  24   rest periods. Id. ¶ 20. Plaintiff and putative class members were provided meal periods when they

                                  25   were not otherwise occupied with job duties; however, they were required to interrupt their meal

                                  26   periods and to perform job duties when a plane arrived. Id. ¶ 21. Plaintiff and the putative class

                                  27   were neither instructed nor required to clock out for meal periods “as Defendant[] had a policy of

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         2
                                   1   automatically deducting one hour from their hours worked.” Id. ¶ 22. In other words, Defendant

                                   2   scheduled Plaintiff and the putative class members to work nine hours but deducted an hour for

                                   3   purported meal periods in order to avoid having to pay class members overtime. Id. Defendant

                                   4   seldom, if ever, provided Plaintiff and the putative class with a one-hour uninterrupted, duty-free

                                   5   meal period. Id. “As a result of Defendant[’s] policy, Plaintiff and the putative class were

                                   6   regularly not provided with uninterrupted meal periods.” Id. ¶ 23.

                                   7           Moreover, Plaintiff and the putative class “were regularly not provided” with rest periods

                                   8   of at least ten minutes for each four-hour work period for the same reasons they were not provided

                                   9   meal periods. Id. ¶ 26. Plaintiff and the putative class were provided rest periods only to the

                                  10   extent they were not occupied with their jobs. Id. ¶ 25. Plaintiff and the putative class worked

                                  11   through their rest periods in order to complete their assignments on time. Id. ¶ 26.

                                  12           Plaintiff and the putative class were not provided with accurate wage statements as
Northern District of California
 United States District Court




                                  13   mandated by California Labor Code section 226. Id. ¶ 27. The statements that were provided

                                  14   were inaccurate because they failed to include overtime, as well as meal and/or rest period

                                  15   premiums. Id. ¶¶ 28-29.

                                  16           Based on the foregoing, Plaintiff asserts six causes of action: (1) failure to provide meal

                                  17   periods (Labor Code §§ 204, 223, 226.7, 512 and 1198); (2) failure to provide rest periods (Labor

                                  18   Code §§ 204, 223, 226.7 and 1198); (3) failure to pay hourly and overtime wages (Labor Code §§

                                  19   223, 510, 1194, 1194.2, 1197, 1197.1 and 1198); (4) failure to provide accurate written wage

                                  20   statements (Labor Code §226(a)); (5) failure to pay timely final wages (Labor Code §§ 201, 202

                                  21   and 203); and (6) violation of the UCL by engaging in unlawful business practices.

                                  22   III.    STANDARDS
                                  23           Defendants may remove a case to a federal court when a case originally filed in state court

                                  24   presents a federal question or is between citizens of different states. See 28 U.S.C. §§ 1441(a)-(b),

                                  25   1446, 1453. Only state court actions that originally could have been filed in federal court may be

                                  26   removed. 28 U.S.C. § 1441(a); Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). CAFA

                                  27   gives district courts original jurisdiction to hear class actions: (i) involving a plaintiff class of 100

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         3
                                   1   or more members, (ii) where at least one member of the plaintiff class is a citizen of a State

                                   2   different from any defendant, and (iii) in which the matter in controversy exceeds (in the

                                   3   aggregate) the sum or value of $5 million, exclusive of interest and costs. 28 U.S.C. § 1332(d).

                                   4   When measuring the matter in controversy, “the claims of the individual class members shall be

                                   5   aggregated.” Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013) (quoting 28 U.S.C. §

                                   6   1332(d)(6)) . “[T]hose ‘class members’ include ‘persons (named or unnamed) who fall within the

                                   7   definition of the proposed or certified class.’” Id. (quoting § 1332(d)(1)(D) (emphasis added)).

                                   8          A class action that meets the CAFA standards may be removed to federal court. 28 U.S.C.

                                   9   § 1441(a). “Unlike the general presumption against removal, ‘no antiremoval presumption attends

                                  10   cases invoking CAFA.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89

                                  11   (2014). “A defendant seeking removal has the burden to establish that removal is proper and any

                                  12   doubt is resolved against removability.” Luther v. Countrywide Home Loans Servicing LP, 533
Northern District of California
 United States District Court




                                  13   F.3d 1031, 1033-34 (9th Cir. 2008); Abrego Abrego v. Dow Chemical Co., 443 F.3d 676, 684 (9th

                                  14   Cir. 2006) (“We therefore hold that under CAFA the burden of establishing removal jurisdiction

                                  15   remains, as before, on the proponent of federal jurisdiction.”).

                                  16          “[W]hen a defendant seeks federal-court adjudication, the defendant’s amount-in-

                                  17   controversy allegation should be accepted when not contested by the plaintiff or questioned by the

                                  18   court.” Dart, 574 U.S. at 87. “[A] defendant’s notice of removal need include only a plausible

                                  19   allegation that the amount in controversy exceeds the jurisdictional threshold.” Id. at 89. If the

                                  20   plaintiff contests the defendant’s allegation, evidence establishing the amount in controversy is

                                  21   required. Ibarra v. Manheim Invests., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “In such a case,

                                  22   both sides submit proof and the court decides, by a preponderance of the evidence, whether the

                                  23   amount-in-controversy requirement has been satisfied.” Id. at 1197 (quoting Dart, 574 U.S. at 88

                                  24   (citing 28 U.S.C. § 1446(c)(2)(B))); see also Rodriguez v. AT&T Mobility Servs. LLC, 728 F.3d

                                  25   975, 981 (9th Cir. 2013) (“A defendant seeking removal of a putative class action must

                                  26   demonstrate, by a preponderance of evidence, that the aggregate amount in controversy exceeds

                                  27   the jurisdictional minimum.”). Under the preponderance of the evidence standard, a removing

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         4
                                   1   defendant must show “that the potential damages could exceed the jurisdictional amount.” Rea v.

                                   2   Michaels Stores Inc., 742 F.3d 1234, 1239 (9th Cir. 204) (quoting Lewis v. Verizon Commc’ns,

                                   3   Inc., 627 F.3d 395, 397 (9th Cir. 2010)).

                                   4          The parties may submit evidence such as affidavits, declarations, or other “summary-

                                   5   judgment type evidence relevant to the amount in controversy at the time of removal.” Id.

                                   6   (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). The

                                   7   defendant, however, need not prove to a “legal certainty” that the amount in controversy

                                   8   requirement has been met. Dart, 574 U.S. at 88-89 (citing H.R. Rep. No. 112-10, p. 16 (2011)).

                                   9   The preponderance standard requires only that a removing defendant prove that it is “more likely

                                  10   than not” that the amount in controversy requirement is met. Guglielmino v. McKee Foods Corp.,

                                  11   506 F.3d 696, 698 (9th Cir. 2007). “Under this system, CAFA’s requirements are to be tested by

                                  12   consideration of real evidence and the reality of what is at stake in the litigation, using reasonable
Northern District of California
 United States District Court




                                  13   assumptions underlying the defendant’s theory of damages exposure.” Ibarra, 775 F.3d at 1198.

                                  14   IV.    DISCUSSION
                                  15          Plaintiff contends that removal was improper because Defendant has failed to meet its

                                  16   burden of proving by a preponderance of evidence that there is more than $5 million in

                                  17   controversy.2 In the alternative, Plaintiff requests leave to conduct discovery regarding

                                  18   Defendant’s proffered evidence as to the amount in controversy.

                                  19          Defendant’s Notice of Removal was filed on the basis of information provided by Lisa

                                  20   Magdaleno (“Magdaleno”), who is employed by Defendant “in the capacity of Paralegal/Legal-

                                  21   Employment.” Dkt. No. 1-3. Magdaleno reviewed the collective bargaining agreements

                                  22   applicable to Defendant’s various employee groups as well as records showing the number of

                                  23   employees in each group. Decl. of Magdaleno In Support of Notice of Removal ¶ 1. Based upon

                                  24   the information provided by Magdaleno, Defendant calculated the amount in controversy as

                                  25   follows.

                                  26
                                       2
                                  27    Plaintiff does not contest that there are at least 100 purported class members or that there is
                                       diversity of citizenship.
                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                                            5
                                   1                  a. Plaintiff’s First and Second Causes of Action allege that
                                                         American maintained a policy or practice of denying Plaintiff
                                   2                     and the putative class members off-duty meal and rest periods or
                                                         premium compensation in lieu thereof, Compl. ¶¶ 38-41; 52-53,
                                   3                     and therefore he and the putative class members are entitled to
                                                         missed meal and rest period premiums pursuant to Labor Code §
                                   4                     226.7 going back four years to February 19, 2015.
                                   5                  b. There are approximately 1,379 individuals currently working for
                                                         American as ramp agents in California. (Magdaleno Decl. ¶ 2.)
                                   6                     According to the applicable collective bargaining agreement, the
                                                         current lowest hourly rate for ramp agents is $14.18 per hour.
                                   7                     (Id. ¶ 3.) Labor Code § 226.7 provides that if an employer fails to
                                                         provide a meal or rest period in accordance with the law, “the
                                   8                     employer shall pay the employee one additional hour of pay at the
                                                         employee’s regular rate of compensation for each workday that
                                   9                     the meal or rest or recovery period is not provided.” Cal. Lab.
                                                         Code § 226.7(c).
                                  10
                                                      c. Reducing the number of putative class members by approximately
                                  11                     30% (965) to account for attrition, and assuming each class
                                                         member was paid at $14.18 per hour and missed one meal and
                                  12                     one rest break each week for the 4 years (or 208 weeks) at issue
Northern District of California




                                                         in this action, the amount in controversy for Plaintiff’s First and
 United States District Court




                                  13                     Second Causes of Action is approximately:
                                  14                  i.       (14.18 x 208 weeks x 965) + (14.18 x 208 weeks x 965) =
                                                               $5,692,419.20.
                                  15

                                  16   Def.’s Notice of Removal ¶ 13 (Dkt. No. 1); Magdaleno Decl. ¶¶1-3.3 Defendant contends that

                                  17   Plaintiff’s request for attorneys’ fees further increases the alleged amount in controversy beyond

                                  18   $5 million. Id. ¶ 15.

                                  19          Plaintiff contends that Defendant’s calculations above fail to satisfy the preponderance of

                                  20   the evidence standard because they are based upon “unsupported assumptions asserting certain

                                  21   unsubstantiated rates of rest period violations during the [R]elevant [T]ime [P]eriod, without

                                  22   regard to whether certain employees experienced rest period violations or not.” Pl.’s Mot. To

                                  23   Remand 5 (Dkt. No. 16). Plaintiff intimates that Defendant should have presented precise

                                  24   information because it is readily available in Defendant’s payroll and employment records. Id.

                                  25

                                  26   3
                                         Although the Complaint alleges additional labor law violations, Defendant calculated potential
                                  27   damages only for the first and second causes of action and contends that the amount in controversy
                                       for these two claims exceeds $5 million.
                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                                        6
                                   1   Moreover, Plaintiff contends that Defendant’s calculations are inaccurate because they are based

                                   2   on the mistaken assumption that Plaintiff is alleging that each class employee missed a meal and

                                   3   break each week for four years, when in reality Plaintiff seeks to represent those employees that

                                   4   were not given a meal or rest break or paid premiums in lieu thereof. Id. 3. Further, Plaintiff

                                   5   contends that because Defendant’s damages calculations are inaccurate, Defendant’s

                                   6   corresponding attorneys’ fees calculations are also inaccurate.

                                   7          The Court finds that Defendant has failed to demonstrate by a preponderance of the

                                   8   evidence that the amount in controversy requirement for CAFA jurisdiction has been met in this

                                   9   case. Defendant’s calculations are based upon the number of ramp agents currently employed in

                                  10   California. It is unclear, however, whether the number of ramp agents currently employed is

                                  11   below, above, or equal to the number of employees encompassed in the proposed “Hourly

                                  12   Employee Class,” defined as “[a]ll persons employed by Defendants and/or any staffing agencies
Northern District of California
 United States District Court




                                  13   and/or any other third parties in hourly or non-exempt positions in California during the Relevant

                                  14   Time Period.” Defendant contends that the number of ramp agents is under inclusive but does not

                                  15   offer any evidence to support its contention. Nor has Defendant explained the relationship, if any,

                                  16   between the number of ramp agents currently employed and the number of potential members in

                                  17   any of the subclasses. For example, Defendant has not presented any evidence of how many non-

                                  18   exempt employees actually worked shifts in excess of five hours such that they would be entitled

                                  19   to a meal period. Defendant has also failed to present evidence of how many non-exempt

                                  20   employees worked shifts in excess of 3.5 hours such that they would be entitled to a rest break. In

                                  21   response, Defendant asserts in its opposition brief that it calculated the amount in controversy “for

                                  22   only a fraction of the employees Plaintiff seeks to represent” (Def.’s Opp’n To Pl.’s Motion To

                                  23   Remand 1); however, there is no evidence in the record to substantiate Defendant’s assertion.

                                  24          The absence of proof regarding the actual number of employees encompassed in Plaintiff’s

                                  25   proposed Hourly Employee Class and subclasses distinguishes this case from Crummie v.

                                  26   CertifiedSafety, Inc., No. 17-3892 RS, 2017 WL 4544747, at *2 (N.D. Cal. Oct. 11, 2017) upon

                                  27   which Defendant relies. In Crummie, the plaintiff asserted various wage and hour violations on

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         7
                                   1   behalf of non-exempt employees. The defendant’s vice president of human resources stated, and

                                   2   the plaintiff did not challenge, that the number of employees encompassed by the proposed class

                                   3   definition was 802. Id. The defendant also set out the hourly wage range for putative class

                                   4   members and the cumulative total of workweeks. Id. Further, the defendant used the employees’

                                   5   actual pay rates to calculate the amount in controversy.

                                   6          Defendant’s amount-in-controversy calculation is also flawed because Defendant uses the

                                   7   lowest base hourly wage for a ramp agent under the current collective bargaining agreement

                                   8   ($14.18 per hour) instead of the hourly wage for class members during the Relevant Time Period.

                                   9   There is no evidentiary basis upon which to assume $14.18 per hour is a reasonable estimate of

                                  10   what putative class members were paid throughout the Relevant Time Period, which extends back

                                  11   four years to February of 2015.

                                  12          Relying on Dart, Defendant next argues that Plaintiff must submit proof to rebut
Northern District of California
 United States District Court




                                  13   Defendant’s assertion that the amount in controversy exceeds the jurisdictional minimum.

                                  14   Plaintiff counters that it is under no obligation to submit evidence as to the amount in controversy.

                                  15   The Court agrees with Plaintiff. Although the Supreme Court in Dart instructed that once

                                  16   jurisdiction has been challenged, “both sides submit proof and the court decides” (Dart, 574 U.S.

                                  17   at 88), this is not such a case because Defendant’s evidence fails to support a plausible allegation

                                  18   that the amount in controversy exceeds the jurisdictional minimum. As discussed above,

                                  19   Defendant’s calculation is not based upon the actual number of employees encompassed in

                                  20   Plaintiff’s proposed class and subclasses. Nor is Defendant’s calculation based on a reasonable

                                  21   estimate of the number of employees encompassed in Plaintiff’s proposed class and subclasses.

                                  22   Further, Defendant’s calculations and not based upon the actual or reasonable estimate of

                                  23   employees’ hourly wages during the Relevant Time Period. “CAFA’s requirements are to be

                                  24   tested by consideration of real evidence and the reality of what is at stake in the litigation, using

                                  25   reasonable assumptions underlying the defendant’s theory of damages exposure.” Ibarra, 775

                                  26   F.3d at 1198. Defendant’s calculation is not adequately supported by real evidence or reasonable

                                  27   assumptions based upon that evidence.

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         8
                                   1             Lastly, Defendant invites the court to consider Plaintiff’s additional causes of action,

                                   2   which Defendant contends further increases the amount in controversy above the jurisdictional

                                   3   minimum. More specifically, by Defendant’s calculation, a twenty percent (20%) violation rate

                                   4   for just the third cause of action for failure to pay hourly and overtime wages raises the amount in

                                   5   controversy by approximately $4,894,836.96. Def.’s Opp’n To Pl.’s Motion To Remand 13. The

                                   6   Court declines to consider this new calculation because it was not included in Defendant’s Notice

                                   7   of Removal and the time to amend has expired. O’Halloran v. Univ. of Washington, 856F.2d

                                   8   1375, 1381 (9th Cir. 1988) (citing Barrow Dev. Co. v. Fulton Ins Co., 418 F.2d 316, 317 (9th Cir.

                                   9   1969)).

                                  10    V.       CONCLUSION
                                  11      For the reasons set forth above, Plaintiff’s motion to remand is GRANTED.

                                  12
Northern District of California
 United States District Court




                                  13             IT IS SO ORDERED.

                                  14   Dated: November 12, 2019

                                  15                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  16                                                      United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:19-cv-01540-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                                                         9
